                                                                            JUDGE DAVID GUADERRAMA
                           IN THE UNITED STATES DISTRICT COURT                      :




                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION
                                                                            2112D   FEB -6   PM   2:   05
    UNITED STATES OF AMERICA,                       §
         Plaintiff,                                 §
    v.                                              §    CRIMINAL NOtP20-Ci(-
                                                    §
    PATRICK WOOD CRUSIUS,                           §
              Defendant.                            §
                                                             EP 20 CR0389
                      APPLICATION FOR WRIT OF HABEAS CORPUS

       The undersigned United States Attorney hereby applies to the Court for the issuance of a writ of
habeas corpus (XX) ad prosequendum ( ) ad testificandum; and,

         1.   Name of Detainee: PATRICK WOOD CRUSIUS, DOB: 07/27/1998

         2. Name    of custodian and place of confinement:   Sheriff of El Paso County Texas
                                                             El Paso County Texas Detention Facility
                                                             601 E. Overland
                                                             El Paso, Texas 79901

         3. Detainee is charged in this district by (XX) Indictment ( ) Information ( ) Complaint, ( )
Revocation of Supervised Release/Probation, OR is a witness not otherwise available by the ordinary
process of the Court.

      4. Appearance is necessary on Wednesday, February 12, 2020, at 10:00 a.m., before JJ
Magistrate Judge Miguel A. Torres for an Initial Appearance, at the United States Courthouse, 525
Magoffin Ave., El Paso Magistrate Courtroom, Room 712, El Paso, Texas 79901, for any and all future
court proceedings.




                                                             F,
                                                                  STATES ATTORNEY
                                                                  N DISTRICT OF TEXAS

                                     WRIT OF HABEAS CORPUS

         (XX) Ad Prosequendum                                        ( )   Ad Testificandum

        The above application is granted and the above-named custodian, as well as the United States
Marshal for this district, are hereby ORDERED to produce the named detainee on the date and at the
time recited above, and for any further proceedings to be had in this cause; and at the conclusion of said
proceedings, to return said detainee to the above-named custodi

Date signed:    2          20
                                                                  STATES                STTE JUDGE
